DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a single method in the reply filed on 5/05/2022 is also acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  
The elected species read upon claims 31-33, 36-39 and 42.  Claims 34-35 and 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-33, 36-39 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winberg (WO 2008/57753) as evidenced by Cho et al (Prostaglandins, Leukotrienes and Essential Fatty Acids 67:431-465, 2002).
Claim 31 is drawn to a method of treating muscle damage, muscle injury or muscle atrophy (more specifically, spinal muscular atrophy (claims 33 and 36)), comprising administering a therapeutically effective amount of a composition comprising a hydroxyprostaglandin dehydrogenase (PGDH) inhibitor (more specifically, a 15-PGDH inhibitor (claim 32)) to a subject in need thereof, thereby treating said muscle damage/injury/atrophy.
Winberg teaches “a method of treating spinal muscular atrophy in a subject in need thereof comprising administering a pharmaceutically effective amount of a motor neuron neurotrophic factor, wherein at least one symptom of spinal muscular atrophy is alleviated following administration” and, wherein “[i]n one embodiment, said motor neuron neurotrophic factor is troglitazone” (Paragraph 0008; see also Paragraphs 0051-0052, Example 5).
As evidenced by Cho et al, troglitazone is a 15-PGDH inhibitor (Page 463, Table 1).
Accordingly, claims 31-33 and 36 are anticipated.
Claims 37-38 are drawn to the method of claim 31 wherein said administering comprises oral administration.
As further taught by Winberg, “[m]ethods of administration of a pharmaceutically effective amount of a compound of the invention include… oral” (Paragraph 0027), more specifically as “tablets, capsules, pills, troches or lozenges, cachets or pellets” (Paragraph 0029).
Accordingly, claims 37-38 are also anticipated.
Claim 39 is drawn to the method of claim 31 wherein said composition is administered in accordance with an acute regimen.
As defined by the instant Specification, “[t]he term ‘acute regimen,’ in the context of administration of a compound, refers to a temporary or brief application of a compound to a subject, e.g, human subject, or to a repeated application of a compound to a subject, e.g., human subject, wherein a desired period of time (e.g., 1 day) lapses between applications.  In some embodiments, an acute regimen includes an acute exposure (e.g., a single dose) of a compound to a subject over the course of treatment or over an extended period of time.  In other embodiments, an acute regimen includes intermittent exposure (e.g., repeated doses) of a compound to a subject in which a desired period of time lapses between each exposure” (Paragraph 0047).
Winberg teach “[e]stimated dosages of troglitazone for human administration may be from about 200 mg per day to about 1000 mg per day” (Paragraph 0033); additionally, Winberg specifically teach administration of troglitazone to mice “at either 100 mg/kg or 150 mg/kg twice a day” (Paragraph 0051) – all of which entail administration in accordance with an acute regimen as defined by the instant Specification.
Accordingly, claim 39 is also anticipated.
Claim 42 is drawn to the method of claim 31 wherein said composition further comprises a pharmaceutically acceptable carrier.
As further taught by Winberg, “[f]ormulation of a compound for treatment purposes would comprise combining pharmaceutically acceptable amounts of the compound of the invention with pharmaceutically acceptable… carriers” (Paragraph 0028) such as “trehalose, mannitol, xylitol, sucrose, lactose, and sorbitol” (Paragraph 0030).
Accordingly, claim 42 is also anticipated.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-33, 36-39 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,918,994.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘994 Patent is similarly drawn to methods of “regenerating a population of muscle cells in a subject having a condition or disease associated with muscle damage, injury, or atrophy”, said method comprising administering (orally (claim 5), “in accordance with an acute regimen” (claim 6)) “a compound that attenuates PGE2 catabolism” which “comprises a compound… that inactivates or blocks 15-hydroxyprostaglandin dehydrogenase (15-PGDH)” (claim 1).  Although the claims do not recite the treatment of spinal muscular atrophy specifically, the ‘994 Specification further defines a subject in need of muscle regeneration to include subjects suffering from neuromuscular diseases (Column 17, Line 29) such as spinal muscular atrophy (Column 17, Line 67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611